     Case 3:11-cv-00115 Document 121 Filed 04/10/19 Page 1 of 18 PageID #: 2932



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT HUNTINGTON

OHIO VALLEY ENVIRONMENTAL
COALITION, INC.; WEST VIRGINIA
HIGHLANDS CONSERVANCY, INC.;
and SIERRA CLUB,

         Plaintiffs,

v.                                                  CIVIL ACTION NO. 3:11-cv-00115

ERP ENVIRONMENTAL FUND, INC.,

         Defendant.

ERP ENVIRONMENTAL FUND, INC.’S SUBSTITUTED RESPONSE IN OPPOSITION
   TO MOTION TO ENFORCE SECOND MODIFIED CONSENT DECREE AND
  SELENIUM SETTLEMENT AGREEMENT AND AWARD ATTORNEY’S FEES

                                   I.     INTRODUCTION

         ERP Environmental Fund, Inc. (“ERP”) does not dispute Plaintiffs’ assertion that it has

fallen behind on payments required under the Second Modified Consent Decree (“the Decree”).

Notwithstanding ERP’s arrearage, the Court should deny Plaintiffs’ motion as premature. The

Decree and Selenium Settlement Agreement (“Settlement Agreement”) contemplated that, in the

event of default, Appalachian Headwaters, Inc. (“Headwaters”) would take possession of VCLF

Loudoun Holdings, LLC (“Virginia LLC”), take commercially reasonable steps to market the

Loudoun Property, and then pursue any remaining deficiency from ERP after the sale of the

Loudoun Property. Indeed, Headwaters and ERP both took the first required step and transferred

Virginia LLC to Headwaters with no argument or objection. However, Headwaters has failed to

comply with the second required step and has not yet taken commercially reasonable steps to

market and sell the Loudoun Property, as required by the Settlement Agreement. Additionally,




                                                1
4840-2812-8915.v1
  Case 3:11-cv-00115 Document 121 Filed 04/10/19 Page 2 of 18 PageID #: 2933



ERP opposes Plaintiffs’ motion to the extent it suggests that a judgment can be levied against

VCLF Land Trust (“VCLF”), who is not a party to the Decree.

                               II. FACTUAL BACKGROUND

        ERP is in general agreement with the two full paragraphs on page two of Plaintiffs’

Memorandum but is in substantial disagreement with the way Plaintiffs characterize many of the

relevant facts.     ERP caused VCLF to pledge its Membership Interests (the “Membership

Interests”) in VCLF Loudoun Holdings, LLC (“Virginia LLC”) as security for the financial

commitments of VCLF under paragraph 13 of the Selenium Settlement Agreement.                   The

Loudoun Property is the sole asset of Virginia LLC.

        The Loudoun Property is located in the northwest corner of Loudoun County, Virginia,

adjacent to or near the portion of the Harper’s Ferry National Park located in Virginia. See

Exhibit 1 (Declaration of Timothy Dixon), ¶ 13. The property features steep slopes, rocky

outcrops, a dense, mature forest and limited means of vehicular access. Id. All of these features

can be observed by a drive by on US Route 340. Id. Vehicular access is available via Chestnut

Hill Road from US Route 340. Id. Plaintiffs or Headwaters could have inspected the Loudoun

Property more closely, if they wished to do so.

        If the Plaintiffs chose not to evaluate the Loudoun Property themselves, the appraisal

report ERP provided to Plaintiffs provides a great deal of detail on the property. ERP provided

the Plaintiffs with a copy of an Appraisal Report dated June 30, 2015 prepared by Thorne

Consultants, Inc. (the “Appraisal”). See ECF Doc. # 110-1, p. 18. ERP’s purpose in providing

the Plaintiffs with the Appraisal was not to mislead the Plaintiffs.        To the contrary, the

Defendant’s purpose was to provide the Plaintiffs with full and fair disclosure as to the nature of

the Loudoun Property.



                                                  2
4840-2812-8915.v1
  Case 3:11-cv-00115 Document 121 Filed 04/10/19 Page 3 of 18 PageID #: 2934



        ERP is a West Virginia non-profit corporation who agreed to assume the massive

environmental liabilities at issue in this action at multiple former Patriot sites that have not

profitably produced coal for years. ERP is a conservation organization whose main objective is

mitigating and reducing the impacts of mining. See Exhibit 1, ¶ 5. ERP’s principle corporate

purpose is to promote conservation of water and air quality, wildlife, and recreational land use as

it relates to current or former mines, oil or gas wells, or other energy resource extraction, storage,

transportation and/or processing sites and facilities through the reclamation, monitoring, and

mitigation of those sites on a non-profit basis. Id. ERP employs approximately 80 people,

mostly West Virginia residents. Id. at ¶ 7.

        Another primary corporate objective of ERP, as delineated in its mission statement is to

reduce the rate of growth of atmospheric carbon dioxide through global reforestation. Id. at ¶ 11.

ERP has incurred over $500,000 in tree planting expenses alone at its reclamation sites. Id. at ¶

10.

                                         III.    ARGUMENT

        ERP—a non-profit—has thus far paid Headwaters $3 million while working to remedy

environmental issues it did not cause or profit from. Under the terms of paragraph 13 of the

Selenium Settlement Agreement, in the event of a default on VCLF’s payment obligations, the

Plaintiffs had the right to foreclose upon the Membership Interests in Virginia LLC to recoup

any deficiency.     Once they foreclosed upon those membership interests, Plaintiffs and

Headwaters had an obligation to proceed in good faith with commercially reasonable efforts to

market and sell the Loudoun Property. Plaintiffs and Headwaters have failed to demonstrate

commercially reasonable efforts to market and sell the Membership Interests in the Loudoun

Property and should be foreclosed from taking additional enforcement action until they do so.



                                                  3
4840-2812-8915.v1
  Case 3:11-cv-00115 Document 121 Filed 04/10/19 Page 4 of 18 PageID #: 2935



    A. Plaintiffs Were Well-Aware of the 11% Undivided Interest Held By the Fairfax
       Heirs in the Loudoun Property.

        In Plaintiffs’ factual recitations concerning the Loudoun Property, they attempt to portray

themselves as victims of fraud perpetrated by the ERP and VCLF. Plaintiffs’ discussion of the

Loudoun Property implies that sophisticated environmental organizations such as the Ohio

Valley Environmental Coalition, Inc., the West Virginia Highlands Conservancy, Inc. and the

Sierra Club, with the advice of counsel, lack the ability to evaluate real property either

independently or with the aid of an appraisal report. Plaintiffs assert that the Appraisal was

misleading based on their contention that the 11% ownership interest held by the Fairfax Heirs

makes the property completely unmarketable and also imply that they were misled into accepting

VCLF’s interest in Virginia LLC by this allegedly undisclosed 11% interest. Id. at 4.

        Nowhere does the Settlement Agreement represent that VCLF or Virginia LLC owned a

100% interest in the Loudoun Property. Rather, the Settlement Agreement states that VCLF

conveyed “its right, title, and interest to 313 acres of land in Loudoun County, Virginia” to

Virginia LLC on August 17, 2016. ECF Doc. # 105, p. 88. The Appraisal discusses VCLF’s

interest in the Loudoun Property as of August 5, 2015 and expressly notes (1) the presence of an

11.1% undivided interest held by the Fairfax Heirs and (2) ownership of the timber rights by

Margaret W. Didden and Hope W. Cullinane. See ECF Doc. # 110-1, p. 18. Thus, Plaintiffs

were well-aware of the fact that Virginia LLC did not hold a 100% fee simple interest in the

Loudoun Property and still agreed to accept the ownership interest in Virginia LLC as collateral.

This Court should ignore Plaintiffs’ attempts to portray ERP or VCLF as dishonest in their

representations regarding the Membership Interests.

    B. Plaintiffs May Not Pursue a Deficiency Judgment Until After They Have Taken
       Commercially Reasonable Steps to Sell the Loudoun Property.



                                                 4
4840-2812-8915.v1
  Case 3:11-cv-00115 Document 121 Filed 04/10/19 Page 5 of 18 PageID #: 2936



        The actions of Headwaters were not merely taking possession of the Membership

Interests. Rather, Headwaters’ actions constituted a disposition of the Membership Interests

within the meaning of Virginia Code, Section 8.9A-610. Under paragraph 13 of the Selenium

Settlement Agreement, the Membership Interests were held in escrow by Mark W. Botkin, as

escrow agent. Attached hereto as Exhibit 2 is a letter dated July 20, 2018 jointly signed by Isak

Howell, Virginia counsel to the Plaintiffs, and Astrika Adams, counsel to the ERP and VCLF,

directing Mr. Botkin to endorse the Membership Interests to Headwaters, thereby causing

Headwaters to be the legal and beneficial owner of the Membership Interests. The transfer of

ownership constitutes a disposition and a foreclosure, not a mere transfer of possession.

        In its Motion, Headwaters is now asking this Court to reverse Headwaters’ disposition of

the collateral. Headwaters cites no legal authority for this Court to so act. In the absence of any

legal authority, ERP submits that the disposition of the Membership Interests may be reversed

only by a consensual transfer between Headwaters and VCLF.

        Headwaters also asks the Court for a deficiency judgment, but Headwaters is unable to

pursue a deficiency amount against ERP until it demonstrates that a deficiency exists after the

proceeds from the sale of the collateral is taken into account. This conclusion is supported by the

language in the Settlement Agreement. The Settlement Agreement (ECF Doc. # 105, p. 83)

states that, in the event of a default, the escrow agent “shall endorse the certificate of

membership interest in VCLF Loudoun Holdings, LLC, to Headwaters, Inc.” Id. at 88 (emphasis

added). Headwaters is then required to “proceed in good faith, in a commercially reasonable

manner, to cause the Virginia LLC to market the Loudoun Property and to extract the highest

purchase price practicable….” Id. Once the property is sold, the settlement agreement states that

“VCLF’s monthly payments shall be recalculated according to the new balance after sale of the



                                                 5
4840-2812-8915.v1
    Case 3:11-cv-00115 Document 121 Filed 04/10/19 Page 6 of 18 PageID #: 2937



Loudoun Property.” In using the mandatory, shall, the Parties to the Settlement Agreement

contemplated that, once Headwaters foreclosed on the Virginia LLC, a sale of the Loudoun

Property would occur, and the balance of VCLF’s obligation to Headwaters would be

recalculated accordingly.          Thus, the Parties understood that Plaintiffs would pursue the

remaining balance of the donations due Headwaters only after the sale occurred.

     C. Plaintiffs and Headwaters Have Not Taken Commercially Reasonable Steps to
        Market and Sell the Loudoun Property.

         The actions of Headwaters detailed by Plaintiffs since taking possession of Virginia LLC

do not demonstrate the good faith effort to take commercially reasonable steps to market the

Loudoun Property, as required by the Decree and Settlement Agreement. Plaintiffs claim that

Headwaters has discharged its duty to market and sell the Loudoun Property based on the facts

that (1) conservation groups do not want the property; and (2) a single realtor would not list the

property without the consent of the other parties with ownership interests in the property. But

these facts do not demonstrate that the Loudoun Property is unmarketable and, therefore, do not

support Plaintiffs’ claims that Headwaters has made commercially reasonable efforts to market

and sell the property.

         As a secured creditor under the Uniform Commercial Code, Headwaters is obligated to

proceed in a commercially reasonable manner to extract the highest 1 purchase price practicable

from the Loudoun Property. Indeed, the Appraisal (ECF Doc. # 110-1, App. A) Plaintiff now

complain about is based on a “highest and best use” assumption of subdividing 125 acres of the

property into housing lots, with the remaining 188 acres being dedicated to one or two additional

1
 Virginia Code, Section 8.9A-610(b) provides as follows:
“Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be
commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private
proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.” See also
ECF Doc. # 105, p. 88, ¶ 13 (requiring Headwaters to extract the highest purchase price practicable from the
Loudoun Property).

                                                         6
4840-2812-8915.v1
  Case 3:11-cv-00115 Document 121 Filed 04/10/19 Page 7 of 18 PageID #: 2938



home sites and recreational activities. ECF Doc. # 110-1, p. 8. Approaching an environmental

trust organization that wishes to leave the property in an unimproved state does not discharge the

duty of a secured creditor to proceed in a commercially reasonable manner to sell the property

for the highest purchase price anticipated by the Appraisal. Thus, the conservation community’s

refusal to pay market value for the Loudoun Property is immaterial to determining whether it is

marketable as contemplated under the assumptions of the Appraisal.

        Nor does approaching a single real estate agent who would not list the property due to the

11% interest owned by the Fairfax Heirs constitute a commercially reasonable effort. As

explained above, Plaintiffs were well-aware of the undivided 11% interest held by the Fairfax

Heirs. Given this knowledge, Plaintiffs were on notice that they might need the consent of the

other tenants in common or, alternatively, that they might need to bring a partition action.

        Partition is governed by statute in Virginia. Virginia Code § 8.01-81 provides that

“[t]enants in common, joint tenants, executors with the power to sell, and coparceners of real

property ... shall be compellable to make partition and may compel partition.” Tenants in

common can thus compel partition and are compellable to partition under the statute.

        Plaintiffs and Headwaters had ample notice that sale of the Loudoun Property would

involve either cooperation with the Fairfax Heirs or a suit for partition, and they still agreed to

resort first to foreclosing on the Membership Interests and selling the Loudoun Property in the

event of a default. In this case, a good faith, commercially reasonable effort to sell the Loudoun

Property would include an action to partition the property, if necessary to market it. Yet

Plaintiffs make no mention of Headwaters even considering a partition action.

        Furthermore, Headwaters also acknowledges that it has an auction contract with Wilson

Auction Company. ECF Doc. # 110-3 (Declaration of Isak Howell) to sell the property:



                                                 7
4840-2812-8915.v1
  Case 3:11-cv-00115 Document 121 Filed 04/10/19 Page 8 of 18 PageID #: 2939




                    On or about January 31, 2019, I contacted Tony Wilson of Wilson
                    Auction Company. Following our initial discussions, Headwaters
                    executed an auction contract with Wilson Auction Company to
                    market and sell the property at auction. That contract is pending,
                    and initial marketing work is under way. The auction company
                    recommended a title report, which I authorized on behalf of
                    Headwaters. I am working with the auctioneer and an abstractor to
                    determine precisely what was conveyed to Loudoun Holdings in
                    order to develop an accurate description of the property for
                    marketing purposes. That work is ongoing and an auction date has
                    not been set.

ECF Doc. # 110-3 , ¶ 17 (emphasis added). Until Headwaters completes the work referenced by

Mr. Howell, there is no reason for the Court to conclude that Virginia LLC’s interest in the

Loudoun Property is worthless.

        Anyone with even a passing familiarity with the real estate development process would

know that more effort is involved in extracting value from an undeveloped property of this

nature than the superficial inquiries made by the Plaintiffs. If Headwaters lacked the expertise to

extract value from the Loudoun Property, then they are obligated to retain the services of

someone who does have that expertise.            The Appraisal reveals that the Loudoun Property

contains approximately 20 lots capable of residential development.           Properly managed and

developed, high end housing in a secluded, forested area, which is protected from further

development, within commuting range to Washington, DC, could be highly valuable.                   A

commercially reasonable effort to extract value from the collateral would include investigation of

that potential. A commercially reasonable effort would also include investigation of a partition

action to gain clear title to those lots for development. The efforts of Headwaters fall far short of

a commercially reasonable effort to extract the highest purchase price practicable from the sale

of the Loudoun Property.




                                                    8
4840-2812-8915.v1
  Case 3:11-cv-00115 Document 121 Filed 04/10/19 Page 9 of 18 PageID #: 2940



        By its own admission, Headwaters had no plan for liquidating the collateral once they

assumed ownership of the Membership Interests. Now Plaintiffs claim that it is impossible to

extract any value from the collateral. The truth is that it is impossible for Headwaters to extract

value because they failed to develop a workable plan of liquidation.

        As it stands, Headwaters currently hold the collateral used to secure ERP’s obligations

under the Decree.      They cannot foreclose on the collateral, refuse to take commercially

reasonable efforts to sell it, and then seek the balance of payments while remaining in possession

of Virginia LLC.     The Court should deny Plaintiffs Motion to Enforce as premature until

Headwaters takes commercially reasonable steps to market and sell the Loudoun Property,

including a partition action if necessary.

    D. Plaintiffs and Headwaters May Not Enforce the Second Modified Consent Decree
       and Settlement Agreement Against VCLF.

        Plaintiffs claim that VCLF has consented to personal jurisdiction by this Court because

the Decree provides that ERP’s “Affiliated Companies”—defined to include those entities that

own or control ERP—consent to the Court’s jurisdiction and venue within the judicial district.

ECF Doc. # 111, p. 8. Paragraph 23, however, merely precludes ERP from moving the case to

another jurisdiction and grants the Court subject matter jurisdiction over any claims that ERP’s

affiliate mining companies are not complying with the obligations imposed by the Decree. But

nothing in Paragraph 23 states that ERP’s Affiliated Companies consent to personal jurisdiction.

        This is made apparent by the fact that every reference to “Affiliated Companies” in the

Decree refers to companies that held environmental permits related to mining operations at the

time the Decree was entered. See, e.g., ECF Doc. # 105, ¶ 49 (waiving rights under CWA § 404

permit), ¶ 50 (waiving mining rights under SMCRA permit S-5009-00) ¶ 52 (waiving rights

under CWA § 404 permit), ¶ 53 (requiring withdrawal of CWA § 404 permit application), ¶ 54


                                                 9
4840-2812-8915.v1
 Case 3:11-cv-00115 Document 121 Filed 04/10/19 Page 10 of 18 PageID #: 2941



(prohibiting Affiliated Companies from submitting new 404 permit applications and prohibiting

Affiliated companies from engaging in large scale surface mining), ¶ 58 (placing coal production

tonnage limits on Affiliated Companies). Under the terms of the Decree, if Plaintiffs have

reason to believe that one of ERP’s affiliate mining companies is not acting in accordance with

ERP’s obligations under the Decree, this Court has subject mater jurisdiction to hear those

enforcement claims and may hold ERP liable for stipulated payments under Section IX of the

Decree based on the action of those affiliates. ECF Doc. #105, ¶¶ 64-72.

        This conclusion is made even more clear by reference to Section XVI of the Decree,

which only retains jurisdiction in this Court for the purposes of “resolving disputes arising under

this Decree or…enforcing compliance with the terms of this Decree.” ECF Doc. # 105, ¶ 105.

The provision regarding the Court’s retention of jurisdiction says nothing about jurisdiction for

enforcement of the Settlement Agreement.

        If Plaintiffs wish to pursue VCLF as a guarantor of ERP’s obligations under Decree, they

should initiate a new action in a Virginia court against VCLF to enforce a guaranty. If they wish

to pursue VCLF under a breach of contract theory related to VCLF’s independent obligations

under the Settlement Agreement, they may pursue that action in a Virginia court. But VCLF has

not consented to personal jurisdiction in this Court.

    E. Request for a Hearing.

        ERP hereby requests a hearing on Plaintiffs’ Motion to Enforce. Under Federal Rule of

Civil Procedure 78, this Court has the authority to grant a hearing on a motion. Local Rule 78.1

provides that “[t]he judicial officer may require or permit hearings on motions, and the hearings

may be by telephone or other electronic means.” The decision to grant a hearing on this motion

is within the discretion of this Court. Coakley & Williams Const., Inc. v. Structural Concrete,



                                                 10
4840-2812-8915.v1
 Case 3:11-cv-00115 Document 121 Filed 04/10/19 Page 11 of 18 PageID #: 2942



973 F. 2d 349 (4th Cir. 1992), US Fidelity & Guaranty Co. v. Lawrenson, 334 F.2d 464 (4th Cir.

1964).

         In the case at bar, there is substantial disagreement over the facts and the interpretation of

the Decree and Settlement Agreement. Plaintiffs’ preemptive dismissal of ERP’s potential

arguments against the Motion as “insubstantial” is not persuasive. Plaintiffs have not cited any

reason why they would be prejudiced by any delay occasioned by this Court scheduling a

hearing. Given that it has been over a year since default, an additional few weeks should not

present any irreparable harm. ERP submits that it is in the interests of justice for this Court to

grant a hearing on the Motion and ERP’s response in opposition to the Motion.

                                         IV. CONCLUSION

                    For the reasons explained above, ERP respectfully requests that the Court deny

Plaintiffs’ Motion to Enforce.

                                                Respectfully submitted,



                                                /s/ Christopher M. Hunter
                                                CHRISTOPHER M. HUNTER, WVBN 9768
                                                ROBERT G. MCLUSKY, WVBN 2489
                                                JACKSON KELLY PLLC
                                                1600 Laidley Tower
                                                Post Office Box 553
                                                Charleston, West Virginia 25322
                                                Counsel for Defendant




                                                   11
4840-2812-8915.v1
 Case 3:11-cv-00115 Document 121 Filed 04/10/19 Page 12 of 18 PageID #: 2943



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                     AT HUNTINGTON

OHIO VALLEY ENVIRONMENTAL
COALITION, INC.; WEST VIRGINIA
HIGHLANDS CONSERVANCY, INC.;
and SIERRA CLUB,

        Plaintiffs,

v.                                                        CIVIL ACTION NO. 3:11-cv-00115

ERP ENVIRONMENTAL FUND, INC.,

        Defendant.

                                     CERTIFICATE OF SERVICE

                    I, Christopher M. Hunter, do hereby certify that on April 6, 2019, I electronically

filed the foregoing RESPONSE IN OPPOSITION TO MOTION TO ENFORCE SECOND

MODIFIED CONSENT DECREE AND SELENIUM SETTLEMENT AGREEMENT AND

AWARD ATTORNEY’S FEES with the Clerk of Court using the CM/ECF system, which will

send notification of such filing to the following:

                                          Derek O. Teaney
                                          Appalachian Mountain Advocates, Inc.
                                          P.O. Box 507
                                          Lewisburg, WV 24901

                                                          /s/Christopher M. Hunter
                                                          CHRISTOPHER M. HUNTER
                                                          JACKSON KELLY, PLLC
                                                          1600 Laidley Tower
                                                          Post Office Box 553
                                                          Charleston, West Virginia 25322




                                                     12
4840-2812-8915.v1
                                                                         EXHIBIT
 Case 3:11-cv-00115 Document 121 Filed 04/10/19 Page 13 of 18 PageID #: 2944
                                                                                                       1

                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT HUNTINGTON

OHIO VALLEY ENVIRONMENTAL
COALITION, INC.; WEST VIRGINIA
HIGHLANDS CONSERVANCY, INC.;
and SIERRA CLUB,

       Plaintiffs,

v.                                                     CIVIL ACTION NO. 3:11-cv-00 15

ERP ENVIRONMENTAL FUND, INC.,

       Defendant.

     DECLARATION OF TIMOTHY E. DIXON, COUNSEL TO THE DEFENDANT

       The undersigned hereby affirms under penalties of perjury as stated in this Declaration.

       1.      I am over 21 years of age and suffer from no impairment or disability affecting my

ability to give truthful testimony.

       2.      I am employed as corporate counsel to Defendant, therefore, have personal

knowledge of the facts set forth below.

       3.      I reside in Ellicott City, Maryland.

       4.      ERP Environmental Fund, Inc. (the “Defendant”) is a West Virginia non-profit

corporation, recognized by the Internal Revenue Service as a tax-exempt organization under

Section 501(c)(3) of the Internal Revenue Code.

       5.      The Defendant is a conservation organization, actively involved in mitigating,

reducing and controlling emissions primarily from coal mines.             As stated in its corporate

organizational documents, the principal corporate purposes of the Defendant are as follows:

               a.      Promoting conservation, water and air quality, wildlife and
       recreational land use as it relates to current or former mines, oil or gas wells or other
       energy resource extraction, storage, transportation and/or processing sites and
 Case 3:11-cv-00115 Document 121 Filed 04/10/19 Page 14 of 18 PageID #: 2945



       facilities (together, “Energy Resource Sites and Facilities”) through the
       reclamation of closed Energy Resource Sites and Facilities, monitoring and
       mitigation of emissions and discharges from Energy Resource Sites and Facilities,
       and other services on a non-profit basis.

              b.      Promoting of various means to mitigate, off-set, reduce and/or
       control emissions and discharges from the use, extraction, transportation and/or
       processing of coal and other mineral based energy resources, including forestation
       and other means of carbon sequestration, on a non-profit basis.

               c.      Undertake any one or more of the following activities for charitable,
       educational and/or scientific purposes: (A) retaining or protecting the natural or
       open-space values of real property; (B) assuring the availability of real property for
       agricultural, forestal, recreational, or open-space use; (C) protecting natural
       resources; (D) maintaining or enhancing air or water quality; or (E) preserving the
       historic, architectural or archaeological aspects of real property.

       6.      The Defendant is not a mining company. Its permits limit its mining activities to

those which are incidental to the Defendant’s mine closure and reclamation activities.

       7.      The Defendant received its initial funding through the Patriot Coal Corporation

bankruptcy. The Defendant receives approximately $6 million of additional funding from the sale

of coal recovered by the Defendant incidental to its reclamation work. The Defendant employs a

conservation staff of 80 people, located in offices in Madison, West Virginia and Roanoke,

Virginia.

       8.      The Defendant holds 135 permits issued under the West Virginia Surface Coal

Mining and Reclamation Act, West Virginia Code, Chapter 22, Article 3. The Defendant’s reclamation

and mitigation activities have saved the five states in which the Defendant operates millions of dollars

in reclamation costs which the Defendant assumed in the wake of the second bankruptcy of Patriot

Coal Corporation.

       9.      The Defendant is active protecting the quality of surface and ground waters. The

Defendant maintains 2,000 outlets to monitor water quality. The Defendant has invested over $1.5

million in direct water treatment cost to mitigate and control acid water run-off.


                                                   2
 Case 3:11-cv-00115 Document 121 Filed 04/10/19 Page 15 of 18 PageID #: 2946



       10.     The Defendant reclaims land, with efforts made to replicate the original topography

and flora. The Defendant currently has over 42,000 acres of land under management. The

Defendant has incurred over $500,000 in tree planting expenses for reclaimed sites.

       11.     In addition to its reclamation activities, the Defendant is active in air quality

initiatives. The Defendant’s mission statement includes the following:

       “The primary objective of ERP Environmental Fund is to reduce the rate of growth
       of atmospheric carbon dioxide (CO2) through global reforestation and by
       incentivizing coal consumers to accelerate the reduction of CO2 pollution. We
       intend to sell compliant fuels, which would bundle carbon credits with coal sales to
       produce a compliance instrument, effectively reducing carbon dioxide emissions.”

       12.     This innovative approach recognizes that coal will continue to be a significant

source of energy for the foreseeable future. Bundling carbon offsets realized by preserving or

replanting forested lands with coal sales effectively carbon emissions from coal.

       13.     I drive past the Loudoun Property multiple times per week and have hiked in and

around the Loudoun Property. The Loudoun Property is located in the northwest corner of

Loudoun County, Virginia, adjacent to or near the portion of the Harper’s Ferry National Park

located in Virginia. The property features steep slopes, rocky outcrops, a dense, mature forest and

limited means of vehicular access. All of these features can be observed by a drive by on US

Route 340. Vehicular access is available via Chestnut Hill Road from U.S. Route 340.

       This Declaration is given this 5th day of April, 2019.




                                             _________________________________
                                             Timothy E. Dixon, Esquire
                                             192 Summerfield Court, Suite 203
                                             Roanoke Virginia 24019
                                             Virginia Bar Number: 90482


                                                3
Case 3:11-cv-00115 Document 121 Filed 04/10/19 Page 16 of 18 PageID #: 2947




                                                                    EXHIBIT
                                                                      2
Case 3:11-cv-00115 Document 121 Filed 04/10/19 Page 17 of 18 PageID #: 2948
Case 3:11-cv-00115 Document 121 Filed 04/10/19 Page 18 of 18 PageID #: 2949
